Case: 20-50250      Document: 00515804420         Page: 1     Date Filed: 04/01/2021




            United States Court of Appeals
                 for the Fifth Circuit
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                              April 1, 2021
                                   No. 20-50250                             Lyle W. Cayce
                                                                                 Clerk

   Caroline Ross,

                                                             Plaintiff—Appellant,

                                       versus

   Judson Independent School District,

                                                            Defendant—Appellee.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CV-269


   Before Elrod, Willett, and Engelhardt, Circuit Judges.
   Don R. Willett, Circuit Judge:
          Caroline Ross was employed by Judson Independent School District
   as principal of Metzger Middle School. JISD learned that Ross had violated
   several district policies, and, after an investigation and hearing, the Board of
   Trustees voted not to renew Ross’s term contract. Ross sued JISD, bringing
   race, sex, and age discrimination claims under the Texas Commission on
   Human Rights Act as well as retaliation and due process claims under 42
   U.S.C. § 1983. The district court granted summary judgment in JISD’s
Case: 20-50250        Document: 00515804420              Page: 2      Date Filed: 04/01/2021




                                         No. 20-50250


   favor on all claims. Ross now appeals the grant of summary judgment for her
   state discrimination and federal due process claims. 1 We affirm.
                                               I
           Caroline Ross, an African American woman born in 1961, served as
   principal of Metzger Middle School, part of the Judson Independent School
   District, from 2010 to 2016. Ross had a term employment contract for the
   2015–2016 school year; the contract required Ross to perform her assigned
   duties “with reasonable care, skill, and diligence” and to comply with all
   JISD policies and state and federal laws. Among other things, those duties
   included the proper collection, disbursement, and control of campus activity
   funds as well as the proper expenditure of those funds. Ross’s contract also
   specifically reserved JISD’s right not to renew the contract.
           When JISD conducted an annual review of Metzger’s expenditures
   from the 2014–2015 school year, the review raised concerns about several
   checks that were not countersigned by two individuals, as required by JISD
   policy, and several transactions that did not have all of the required
   documentation. Because these transactions were part of Ross’s duties, JISD
   placed Ross on paid administrative leave while it conducted further
   investigation into possible mishandling of funds at Metzger.
           That investigation revealed that Ross had violated JISD’s financial
   management policies and the terms of her employment contract: (1) Ross
   permitted and authorized her secretary to sign Ross’s name to campus
   activity fund checks; (2) Ross charged, or permitted faculty to charge,
   students to attend pep rallies, choir concerts, theater productions, and to get


           1
              Because Ross failed to brief her retaliation claim, she has waived any arguments
   as to that claim. See Fed. R. App. P. 28(a)(8); United States v. Reagan, 596 F.3d 251, 254–
   55 (5th Cir. 2010).




                                               2
Case: 20-50250      Document: 00515804420           Page: 3   Date Filed: 04/01/2021




                                    No. 20-50250


   temporary student IDs; (3) Ross charged, or permitted faculty to charge,
   students to purchase composition books that had been paid for by JISD
   funds; (4) Ross charged faculty to wear jeans; and (5) Ross deposited the
   proceeds from student events and faculty jeans days in a petty cash fund,
   which she used to pay for non-JISD authorized expenses.
          The investigation also uncovered further violations of JISD policy:
   (1) the vice principal observed a bottle of alcohol in Ross’s car while her car
   was parked on school property; (2) an assistant principal said that Ross had
   appeared to be drunk during a school ceremony for parents and students;
   (3) Ross had shared her passwords with her secretary and other JISD
   employees and had them perform her duties on JISD software; (4) Ross had
   her secretary run personal errands for her during work hours; (5) Ross, who
   was a partner in a film production company, worked on a film during school
   hours; and (6) Ross permitted and promoted a non-curricular student Bible
   study group, which did not comply with the requirements of federal law or
   JISD policy.
          On May 19, 2016, the JISD Board of Trustees proposed not to renew
   Ross’s contract at the end of the 2015–2016 school year. JISD sent Ross a
   Notice of Proposed Nonrenewal, which included a list of reasons for
   nonrenewal, notified Ross of her right to request a hearing, and provided Ross
   with the policies that governed the hearing process and some of the evidence
   supporting her nonrenewal. Ross requested an open, public hearing before
   the Board. Before the hearing, JISD informed Ross that Ross’s secretary had
   resigned and refused to appear at the hearing.
          On June 17, the Board held Ross’s nonrenewal hearing. Ross and
   JISD called and cross-examined witnesses. Although JISD presented
   testimony from Ross’s secretary, which was not in-person testimony, Ross
   did not raise a hearsay objection at the hearing. After the hearing, the Board




                                          3
Case: 20-50250       Document: 00515804420             Page: 4        Date Filed: 04/01/2021




                                        No. 20-50250


   voted not to renew Ross’s employment contract. On June 27, Ross appealed
   to the Texas Commissioner of Education. The Commissioner upheld the
   Board’s decision.
          Ross then filed suit against JISD in Texas state court, alleging sex,
   race, and age discrimination under the Texas Commission on Human Rights
   Act (TCHRA). Ross alleged that JISD’s Assistant Superintendent, Elida
   Bera, who is a Hispanic woman, wanted to terminate Ross because Ross and
   African    American      students     received      preferential     treatment    from
   Superintendent Mackey, an African American male. Ross claimed that Bera
   planned to replace Ross as principal with either Lisa Guerrero, a Hispanic
   woman, or Loretta Davidson, a Caucasian woman, but that Bera was advised
   to proceed slowly as long as Ross had an active dispute with JISD. While
   Ross was on paid administrative leave, JISD appointed Debbie Grady, an
   African American woman who is two years older than Ross, as the interim
   principal of Metzger. After the Board decided not to renew Ross’s contract,
   JISD appointed Tracey Valree, an African American woman who is six years
   younger than Ross, as principal of Metzger. Valree was principal for three
   years; Loretta Davidson became principal after Valree.
           Ross amended her complaint to add two § 1983 claims, alleging that
   JISD retaliated against her for engaging in protected speech and deprived
   her of protected constitutional interests without due process. JISD then
   removed the case to federal court and moved for summary judgment. 2 The




          2
             In its motion for summary judgment, JISD also moved, in the alternative, for a
   plea to the jurisdiction, solely for the TCHRA claims.




                                              4
Case: 20-50250           Document: 00515804420               Page: 5       Date Filed: 04/01/2021




                                             No. 20-50250


   district court granted summary judgment in favor of JISD on all claims. 3
   Ross timely appealed.
                                                   II
           We review summary judgment de novo. 4 Summary judgment is
   appropriate “if the movant shows that there is no genuine dispute as to any
   material fact and the movant is entitled to judgment as a matter of law.” 5 We
   view all facts and draw all reasonable inferences in favor of the nonmovant. 6
                                                  III
           Ross argues that the district court erred in granting summary
   judgment in favor of JISD. We address Ross’s state-law discrimination
   claims and then her federal-law due process claim.
                                                   A
           Ross brought her race, sex, and age discrimination claims against
   JISD under the TCHRA, which prohibits employment discrimination
   based on “race, color, disability, religion, sex, national origin, or age.” 7 The
   Supreme Court of Texas has instructed Texas courts to consult judicial
   interpretations of Title VII and follow the approach of the United States
   Supreme Court in interpreting Title VII when reviewing TCHRA claims.8
   That means a plaintiff can prove discriminatory intent with direct evidence



           3
              The district court did not address JISD’s alternative motion for a plea to the
   jurisdiction for the TCHRA claims.
           4
               Moss v. BMC Software, Inc., 610 F.3d 917, 922 (5th Cir. 2010).
           5
               Fed. R. Civ. P. 56(a).
           6
               Dillard v. City of Austin, 837 F.3d 557, 561 (5th Cir. 2016).
           7
               Tex. Lab. Code § 21.051.
           8
               Mission Consol. Indep. Sch. Dist. v. Garcia, 372 S.W.3d 629, 633–34 (Tex. 2012).




                                                   5
Case: 20-50250                 Document: 00515804420        Page: 6       Date Filed: 04/01/2021




                                            No. 20-50250


   of what the defendant did or said or with circumstantial evidence under the
   McDonnell Douglas burden-shifting framework. 9 Under McDonnell Douglas, a
   plaintiff has the initial burden of establishing a prima facie case of
   discrimination. 10 If she does so, the burden then shifts to the defendant “to
   articulate some legitimate, nondiscriminatory reason” for its action. 11 If the
   defendant can provide a reason, then the burden shifts back to the plaintiff to
   prove that the reason is pretextual. 12
            To establish a prima facie case of discrimination under the TCHRA,
   the plaintiff must establish that “she (1) was a member of the protected
   class . . . , (2) was qualified for the position at issue, (3) suffered a final,
   adverse employment action, and (4) was either (a) replaced by someone
   [outside the protected class] or (b) otherwise treated less favorably than
   others who were similarly situated but outside the protected class.” 13
   Because the parties do not dispute the first three elements, we only address
   the last element of Ross’s race, sex, and age discrimination claims.
                                                  1
            We start with Ross’s race discrimination claim. For the first time on
   appeal, Ross argues that she established her prima facie case through direct
   evidence. Because Ross did not present this argument to the district court,
   we cannot consider it. 14 Thus, to survive summary judgment, Ross has to rely


            9
                 Id. at 634.
            10
                 McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973).
            11
                 Id.
            12
                 Id. at 804.
            13
                 Tex. Tech. Univ. Health Sci. Ctr.-El Paso v. Flores, 612 S.W.3d 299, 305 (Tex.
   2020).
            14
               See Keelan v. Majesco Software, Inc., 407 F.3d 332, 339 (5th Cir. 2005) (“If a party
   fails to assert a legal reason why summary judgment should not be granted, that ground is




                                                  6
Case: 20-50250        Document: 00515804420             Page: 7      Date Filed: 04/01/2021




                                        No. 20-50250


   on circumstantial evidence under the McDonnell Douglas framework, as she
   did below. Only the fourth element of her prima facie claim is disputed, so
   Ross must show either that she was replaced by someone outside her
   protected class or treated less favorably than similarly situated individuals
   who were outside her protected class. Ross fails to show either.
           First, Ross claims that she has shown that she was replaced by Loretta
   Davidson, who is Caucasian and thus outside Ross’s racial protected class.
   But the undisputed facts refute this argument. Debbie Grady, the interim
   replacement while Ross was on paid administrative leave, is African
   American. And Tracy Valree, who became the principal after the Board
   voted not to renew Ross’s employment contract, is also African American.
   Ross contends that we should not consider Grady or Valree because they
   were temporary replacements; instead, she says that we should consider only
   her permanent replacement, Loretta Davidson, who is Caucasian. 15 Ross
   provides no evidence that Valree was deemed a temporary replacement by
   JISD, that JISD told Valree she was a temporary replacement, or that any
   faculty at Metzger viewed Valree as a temporary replacement. Moreover,
   Valree served as principal for three years before Davidson became principal.
   Because all the evidence indicates that Valree was Ross’s permanent
   replacement, the undisputed facts establish that Ross was not replaced by
   someone outside her protected racial class.
           Second, Ross argues that she has shown that she was treated less
   favorably than similarly situated individuals who are outside of her protected



   waived and cannot be considered or raised on appeal.” (quoting Keenan v. Tejeda, 290 F.3d
   252, 262 (5th Cir. 2002))).
           15
            See Herbert v. City of Forest Hill, 189 S.W.3d 369, 376 (Tex. App.—Fort Worth
   2006) (focusing on the race of the permanent replacement, rather than the race of the
   temporary replacements).




                                              7
Case: 20-50250           Document: 00515804420               Page: 8      Date Filed: 04/01/2021




                                            No. 20-50250


   class. To succeed on this argument, Ross must proffer a comparator—a
   JISD employee whose contract was renewed “under nearly identical
   circumstances.” 16 To satisfy this requirement, Ross must show that the
   proffered comparator and she: (1) “held the same job or responsibilities”;
   (2) “shared the same supervisor or had their employment status determined
   by the same person”; (3) “have essentially comparable violation histories”;
   and (4) have engaged in “nearly identical” conduct to the conduct that
   resulted in Ross’s nonrenewal. 17 Ross proffered eleven individuals as
   comparators. Because five of those individuals had substantially different job
   responsibilities, they do not qualify as comparators. 18 Of the remaining six,
   who were either principals or vice principals at JISD schools, their conduct
   included covering up a teacher’s inappropriate contact with a student,
   requiring teachers to change students’ grades, “fail[ing] in leadership,” and
   violating unspecified JISD policies and practices. Their conduct was not
   “nearly identical” to Ross’s                   conduct,     which involved            financial
   mismanagement, inappropriate fundraising, inappropriate alcohol use, and
   misuse of funds and work time. Thus, Ross has failed to provide an adequate
   comparator. The undisputed facts show that Ross was not treated differently
   than similarly situated individuals outside her protected racial class.
                                                   2
           We next address Ross’s sex discrimination claim. Because Ross was
   replaced by three women (Grady, Valree, and Davidson), the undisputed
   facts establish that Ross was not replaced by someone outside her protected



           16
            Lee v. Kan. City S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009) (internal quotation
   marks and citation omitted).
           17
                Id.
           18
                See Turner v. Kan. City S. Ry. Co., 675 F.3d 887, 893 (5th Cir. 2012).




                                                   8
Case: 20-50250            Document: 00515804420              Page: 9      Date Filed: 04/01/2021




                                              No. 20-50250


   class. And Ross fails to raise a dispute of fact to show that she was treated less
   favorably than other similarly situated individuals because none of the four
   men whom Ross proffers qualifies as a comparator for the same reasons as
   above.
                                                   3
            Finally, we address Ross’s age discrimination claim. When the Board
   decided not to renew Ross’s contract, Ross was fifty-five and thus protected
   under the TCHRA, which applies to employees who are forty or older. 19 To
   establish the last, and only disputed, element of her prima facie case for age
   discrimination, Ross must show either that she was “replaced by someone
   significantly younger” or “treated less favorably than others who were
   similarly situated but outside the protected class.” 20 Ross has not shown that
   she was treated less favorably because she has failed to proffer any
   comparators for this claim. The eleven individuals whom she proposes as
   comparators were for her race and gender discrimination claims, not her age
   discrimination claim. And Ross does not provide any information about these
   individuals’ ages.
            Whether Ross has shown that she was replaced by someone
   significantly younger is a closer call. Grady, Ross’s interim replacement, and
   Valree, Ross’s permanent replacement, were also over forty and thus
   members of the protected class: Grady was fifty-seven (two years older than
   Ross), and Valree was forty-nine (six years younger than Ross). Even though
   Grady and Ross were within the protected age class, Ross can still establish
   her prima facie case if Valree is “significantly younger” than her. 21 While


            19
                 See Tex. Lab. Code § 21.101.
            20
                 Flores, 612 S.W.3d at 305.
            21
                 See O’Connor v. Consol. Coin Caterers Corp., 517 U.S. 308, 313 (1996).




                                                   9
Case: 20-50250         Document: 00515804420                Page: 10       Date Filed: 04/01/2021




                                            No. 20-50250


   most circuits have generally agreed that age ranges above ten years are
   significant (and those below are not), our circuit has not established such a
   bright-line rule. 22 We have implied that it is “a close question” whether an
   age difference of five years is significant. 23
          But we need not determine whether the six-year difference between
   Ross’s and Valree’s ages is significant for purposes of establishing a prima
   facie case because Ross has failed to satisfy the rest of the McDonnell Douglas
   framework. Assuming that Ross did establish a prima facie case of age
   discrimination, the burden shifted to JISD to rebut the presumption of
   discrimination by providing a “legitimate, nondiscriminatory reason” for its
   nonrenewal of Ross’s contract. 24 JISD did that when it detailed Ross’s
   numerous policy violations and performance issues in its Notice of Proposed
   Nonrenewal. Ross argues that JISD provided a “nonspecific laundry [list]”
   of allegations, which should not be sufficient to rebut the presumption of
   discrimination. But JISD’s list is very specific, including, among other
   reasons, Ross’s “engag[ing] in impermissible fund raising activities by
   charging students for composition books paid for by the district and for
   attending events such as pep rallies and performances,” Ross’s “work[ing]
   on an outside film project during her work hours and [] not [being] truthful




          22
               See Grosjean v. First Energy Corp., 349 F.3d 332, 336–39 (6th Cir. 2003)
   (collecting cases).
          23
               Rachid v. Jack in the Box, Inc., 376 F.3d 305, 313 (5th Cir. 2004).
          24
               McDonnell Douglas, 411 U.S. at 802.




                                                  10
Case: 20-50250          Document: 00515804420              Page: 11       Date Filed: 04/01/2021




                                            No. 20-50250


   to district officials about this.” Plus, the only issue that we must consider
   with respect to JISD’s reasons is whether they are legitimate, and they are. 25
           Because JISD provided legitimate reasons for the nonrenewal of
   Ross’s contract, the burden shifted back to Ross to present at least some
   evidence that JISD’s stated reasons for terminating her employment were
   pretextual. 26 Ross fails to do so. Ross’s brief focuses exclusively on whether
   the reasons provided JISD were a pretext for racial discrimination. But she
   does not provide a single piece of evidence to indicate that JISD’s reasons
   were a pretext for age discrimination. Thus, Ross fails to raise a dispute of
   material fact to show that JISD’s reasons for not renewing her contract were
   a pretext for age discrimination. 27
                                                  B
           Ross argues that the district court erred in granting summary
   judgment on her due process claim because JISD terminated her without a




           25
              Ross also tries to relitigate JISD’s reasons for not renewing her term contract
   because she did not have a full and fair opportunity to litigate the issue of whether she was
   fired for being a “black, older woman.” The record refutes this argument: Ross had an
   opportunity at her hearing to present evidence. Moreover, Ross is collaterally estopped
   from relitigating JISD’s reasons for her nonrenewal. See Kariuki v. Tarango, 709 F.3d 495,
   506 (5th Cir. 2013) (listing the four conditions for collateral estoppel to apply); see also
   Nairn v. Killeen Indep. Sch. Dist., 366 S.W.3d 229, 243 (Tex. App.—El Paso, 2012, no pet.)
   (providing that collateral estoppel applies when an administrative agency acts “in a judicial
   capacity and resolves disputed issues of fact properly before it which the parties have had
   an adequate opportunity to litigate” (quoting Bryant v. L.H. Moore Canning Co., 509
   S.W.2d 432, 434 (Tex. App.—Corpus Christi, 1974))).
           26
                McDonnell Douglas, 411 U.S. at 804.
           27
                See Alamo Heights Indep. Sch. Dist. v. Clark, 544 S.W.3d 755, 783 (Tex. 2018).




                                                  11
Case: 20-50250          Document: 00515804420               Page: 12     Date Filed: 04/01/2021




                                             No. 20-50250


   fair investigation, evidence, and notice of the charges against her and without
   abiding by the statutory requirements for the termination of a teacher.
           To establish a procedural due process claim under § 1983, Ross must
   identify a protected property or liberty interest and then show that JISD’s
   actions resulted in a deprivation of that interest. 28 Ross asserts that she has
   both a protected property interest and a protected liberty interest, so we
   address each in turn.
           We look to Texas law to determine whether Ross had a protected
   property interest. 29 Under Texas law, Ross has no protected property
   interest in the renewal of her term employment contract, and Ross does not
   dispute this. 30 Ross instead argues that she has “the right to not be denied
   public employment except in a fundamentally fair manner” and that “the
   Board failed to consider her most recent evaluation, which was excellent.”
   But a unilateral expectation of continued employment is not enough to create
   a constitutionally protected property interest. 31
           Ross also argues that JISD infringed upon her protected liberty
   interest by bringing stigmatizing charges against her. To prevail on her claim,
   Ross must show: “(1) that she was discharged; (2) that stigmatizing charges
   were made against her in connection with the discharge; (3) that the charges
   were false; (4) that she was not provided notice or an opportunity to be heard
   prior to her discharge; (5) that the charges were made public; (6) that she



           28
                Gentilello v. Rege, 627 F.3d 540, 544 (5th Cir. 2010).
           29
                See Nunez v. Simms, 341 F.3d 385, 387–88 (5th Cir. 2003).
           30
              Tex. Educ. Code § 21.204(e) (“A teacher does not have a property interest
   in a contract beyond its term.”).
           31
             See Bd. of Regents of State Colls. v. Roth, 408 U.S. 564, 577 (1972) (requiring a
   “legitimate claim of entitlement” to establish a protected property interest).




                                                   12
Case: 20-50250         Document: 00515804420             Page: 13       Date Filed: 04/01/2021




                                          No. 20-50250


   requested a hearing to clear her name; and (7) that [JISD] refused her
   request for a hearing.” 32 Ross fails to establish all these elements. For
   example, the undisputed evidence shows that Ross was provided notice and
   an opportunity to be heard prior to her discharge. The Board sent Ross a
   Notice of Proposed Nonrenewal before it voted not to renew her contract,
   and that notice provided Ross with a summary of the charges against her and
   her right to request a hearing prior to being discharged. And Ross points to
   no evidence in the record to contradict that JISD provided sufficient notice.
   She has therefore failed to establish that she has a protected liberty interest.
                                                IV
          Ross failed to establish a prima facie case for race and sex
   discrimination. She also failed to generate a dispute of material fact to show
   that JISD’s legitimate reasons for not renewing her contract were a pretext
   for age discrimination. And the undisputed evidence demonstrates that Ross
   does not have a protected property interest and that JISD did not deprive
   her of a protected liberty interest. For these reasons, we AFFIRM summary
   judgment in favor of JISD on Ross’s race, sex, and age discrimination claims
   under the TCHRA and her procedural due process claim under § 1983.




          32
               Hughes v. City of Garland, 204 F.3d 223, 226 (5th Cir. 2000).




                                                13